          Case: 3:19-cv-00536-wmc Document #: 11 Filed: 07/07/20 Page 1 of 6


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

TERRY STALSON,

                                  Plaintiff,                             OPINION AND ORDER
          v.
                                                                               19-cv-536-wmc
SHERIFF JAMES KAWALCZYK, CURT
DUTTON, RN JOHNSON, MAASSEN,
HENIZ, HERGESS, TURN, HULSTERN,
TIDQUIST, JANE DOES 1-5, and JOHN
DOES 1-5,

                                  Defendants.


          Pro se plaintiff Terry Stalson, who is currently incarcerated at the Wisconsin Secure

Program Facility (“WSPF”), filed this lawsuit pursuant to 42 U.S.C. § 1983, related to how

numerous jail and prison employees have handled his need for pain medication following

a rotator cuff tear in June 2018. While Stalson’s complaint is ready for screening as

required by 28 U.S.C. §§ 1915(e)(2), 1915A, his complaint, outlining two unrelated groups

of claims and defendants, violates Federal Rule of Civil Procedure 20. Accordingly, Stalson

will be required to choose which lawsuit he would like to proceed on under this case

number, and indicate whether he wishes to open another lawsuit to pursue his other claims.

Finally, since the court is not persuaded that Stalson needs the assistance of an attorney

to complete this task, the court is denying his motion for assistance in recruiting counsel

(dkt. #8), albeit without prejudice to him renewing this motion.


                                      ALLEGATIONS OF FACT1

          During the time period outlined in his complaint, plaintiff Terry Stalson was being

held as an inmate at Chippewa County Jail, and then as a prisoner with the Wisconsin



1
    For screening purposes, the court assumes the following facts based on the allegations in plaintiff’s
       Case: 3:19-cv-00536-wmc Document #: 11 Filed: 07/07/20 Page 2 of 6


Department of Corrections (“DOC”) at Dodge Correctional Institution (“Dodge”), Jackson

Correctional Institution (“Jackson”) and WSPF. He names as defendants: Chippewa

County Jail employees Sheriff James Kawalczyk, Curt Dutton, Jane Does 1-5, and John

Does 1-5; Dodge employee RN Johnson; Jackson employees Maassen, Heniz, Hergess,

Hulstern and Tidquist; and WSPF employee Turn.

       On June 7, 2018, Stalson tore his right rotator cuff at work. He was examined by

Dr. Tamira Miranowski that day, and she prescribed him the following medications:

amoxicillin 500 mg, naproxen 500 mg and Lyrica. On June 16, 2018, Stalson was arrested

for drunk driving and placed in the Chippewa County Jail. During booking, Stalson

informed Jane or John Doe that he had a torn right rotator cuff, for which Dr. Miranowski

prescribed him amoxicillin, naproxen and Lyrica. However, Doe told Stalson that he could

not have that medication, but he could have ibuprofen or Tylenol, which was available

from the jail’s medication cart.

       Between June 16, and August 28, 2018, Stalson went to the medication cart and

reported to Jane Does 1-5 and John Does 1-5 that he was in pain, could not sleep and

repeated Dr. Miranowski’s prescriptions. However, each of them told Stalson that his

prescribed medications were not allowed and he was allowed either Tylenol or ibuprofen.

       On July 28, 2018, Stalson was taken to see Dr. Miranowski, who recommended

that Stalson undergo surgery for his right shoulder. On July 30, 2018, Sheriff Kawalczyk

told Stalson that the jail would not give him a furlough to undergo surgery.




complaint, resolving ambiguities and drawing all reasonable inferences in plaintiff’s favor. Haines
v. Kerner, 404 U.S. 519, 520 (1972).
                                                2
       Case: 3:19-cv-00536-wmc Document #: 11 Filed: 07/07/20 Page 3 of 6


       At some later date, Stalson was transferred to Jackson. On around February 18,

2019, Stalson received his medical records from the jail and sent a copy of those records

to Jackson’s Health Services Unit (“HSU”). However, Stalson did not receive any medical

treatment for his shoulder. Stalson filed an inmate complaint about that lack of treatment,

which was denied on March 20, 2019, since Stalson was scheduled to meet with Dr.

Tidquist at that point.

       On around March 26, 2019, Dr. Tidquist examined Stalson, and Stalson told her

he needed surgery to repair his torn rotator cuff. Stalson also told her that he was in severe

pain and had difficulty moving, noting in particular that it was difficult for him to get in

and out of bed. While Stalson also told her about Dr. Miranowski’s recommendation that

he undergo surgery, Dr. Tidquist responded that Dr. Miranowski’s opinion did not matter

and that Stalson would need to undergo an x-ray before surgery would be ordered. It is

unclear whether Stalson underwent x-rays, but regardless, Dr. Tidquist never ordered

surgery. On June 2, 2019, Stalson was transferred to WSPF.



                                         OPINION

       Under Rule 20, plaintiffs may join their claims together in one lawsuit if “they assert

any right to relief jointly, severally, or in the alternative with respect to or arising out of

the same transaction, occurrence, or series of transactions or occurrences.” Fed. R. Civ. P.

20(a)(1)(A). Yet, as the Court of the Appeals for the Seventh Circuit has stated, “[a]

litigant cannot throw all of his grievances, against dozens of different parties, into one

stewpot.” Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012). If a

complaint includes unrelated claims against different defendants in violation of Rule 20, a


                                              3
       Case: 3:19-cv-00536-wmc Document #: 11 Filed: 07/07/20 Page 4 of 6


court may order that the lawsuit be severed. Lee v. Cook Cty., Illinois, 635 F.3d 969, 971

(7th Cir. 2011); In re High Fructose Corn Syrup Antitrust Litigation, 361 F.3d 439, 441 (7th

Cir. 2004); Aiello v. Kingston, 947 F.2d 834, 835 (7th Cir. 1991).


       Plaintiff’s allegations can be grouped into at least two different lawsuits:

       Lawsuit 1: Plaintiff’s claims against Chippewa County Jail employees,
       Kawalczyk, Dutton, Jane Does 1-5 and John Does 1-5, related to their 2018
       refusal to provide him prescribed medications, and Kawalczyk’s refusal to
       allow plaintiff to undergo surgery.

       Lawsuit 2: Plaintiff’s claims against various DOC employees related to his
       efforts to obtain medical care for his torn rotator cuff from February 2019 to
       the present day.

       Stalson’s allegations cover his experiences between June and August 2018 at the jail,

and then his experiences between February 2019 and the present day since he has been

incarcerated by the DOC. Stalson has not alleged that the same individuals were involved

in his care at these two institutions. While the events at the jail and DOC institutions are

somewhat related because both groups of defendants were responding to Stalson’s concern

about his shoulder injury, the time periods are not continuous, and the events relate to the

actions of two wholly separate groups of defendants. Given the almost 6-month gap

between the two sets of events and lack of a common defendant, the court concludes that

Stalson’s complaint outlines two unrelated series of occurrences and thus does not satisfy

the requirements of Rule 20.

       Because plaintiff’s complaint violates Rule 20, the court will direct plaintiff to

respond to this order explaining how he wishes to proceed on his claims. Plaintiff may

proceed on only one of the identified lawsuits under this case number. If he wishes to

pursue the other lawsuit identified above, he must do so by filing a separate complaint

                                              4
       Case: 3:19-cv-00536-wmc Document #: 11 Filed: 07/07/20 Page 5 of 6


related to those claims, which will be assigned a new and distinct case number. Plaintiff

will be required to pay a separate filing fee for any additional lawsuit on which he chooses

to proceed.

       Since it is not clear at this time which of his lawsuits plaintiff will pursue, he should

be aware that the court has not reached any opinion about the merits of any claims raised

in the lawsuits outlined above. Once plaintiff identifies the suit he wants to litigate under

this case number, the court will screen it as required by §§ 1915(e)(2), 1915A. If plaintiff

disagrees with the way the court grouped his claims, or if he believes the court has left out

claims he intended to assert, he may also raise those objections in his response, provided

that he still complies with this order and chooses which lawsuit he wants to pursue. If he

fails to do this, the court will have no choice but to dismiss all of his claims for failure to

prosecute this case.

       Finally, the court is denying Stalson’s motion for assistance in recruiting counsel at

this time. Before this court considers recruiting counsel for a pro se litigant, the court must

find that the plaintiff is indigent, he has made reasonable efforts to recruit an attorney on

his own, and that those efforts have failed. Jackson v. Cty. of McLean, 599 F.3d 749, 760-

61 (7th Cir. 2010). A party may satisfy that requirement with evidence that at least three

lawyers refused his request to represent him. While Stalson submitted letters from three

attorneys who declined to represent him, it is not apparent from the record of this lawsuit

that the legal and factual complexity of this lawsuit exceeds his s abilities. Pruitt v. Mote,

503 F.3d 647, 654-55 (7th Cir. 2007). At this stage, Stalson’s only obligation is to choose

which lawsuit he wishes to pursue under this case number, and a review of his filings thus

far suggest that he is capable of completing this task. While the court is denying his request

                                               5
       Case: 3:19-cv-00536-wmc Document #: 11 Filed: 07/07/20 Page 6 of 6


for recruitment of counsel at this time, the denial will be without prejudice to his ability to

renew his request should he be granted leave to proceed and he can explain in detail how

the legal and factual difficulties of this case exceed his abilities.



                                            ORDER

       IT IS ORDERED that:

       1) Plaintiff Terry Stalson has until July 28, 2020, to identify for the court which
          one of the lawsuits identified in this opinion he wishes to pursue under the case
          number assigned to his complaint.

       2) No later than July 28, 2020, plaintiff must also inform the court whether he
          wishes to continue to prosecute his other claims as a separate lawsuit or
          withdraw it voluntarily. If plaintiff dismisses those other claims voluntarily, he
          will owe no further filing fee. If plaintiff advises the court he intends to
          prosecute his other lawsuit separately, he will (1) owe a separate $350 filing fee
          for each new lawsuit and (2) need to file a separate complaint setting forth his
          claims in that lawsuit.

       3) If plaintiff fails to respond to this order by August 4, 2020, then the clerk is
          directed to enter an order dismissing without prejudice the entire lawsuit based
          on plaintiff’s failure to prosecute it.

       4) Plaintiff’s motion for assistance in recruiting counsel (dkt. #8) is DENIED
          without prejudice.


       Dated this 7th day of July, 2020.
                                             BY THE COURT:

                                             /s/
                                             __________________________________
                                             WILLIAM M. CONLEY
                                             District Judge




                                                6
